Citation Nr: 0928096	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left femur, with involvement 
of the hip and knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to February 
1989.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  
A rating decision, dated in May 2003, denied the Veteran's 
claim for an increased rating for the residuals of a fracture 
of the left femur and entitlement to a TDIU.  In a rating 
decision dated in June 2004, the RO granted service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective August 13, 2003.

In April 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board issued a decision in October 2005 that denied an 
initial evaluation in excess of 30 percent for PTSD, denied 
an increased rating for residuals of a fracture of the left 
femur with knee and hip involvement, and denied entitlement 
to a TDIU.  The Veteran appealed the October 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated April 12, 2007, the Court 
granted a Joint Motion for Remand (Joint Motion).  This Order 
served to vacate the October 2005 Board decision.

In April 2008, the Board remanded the above claims for 
further development consistent with the Joint Motion.  After 
completing the requested development to the extent possible, 
a March 2009 supplemental statement of the case (SSOC) denied 
the claims, which were then returned to the Board for further 
appellate consideration.  

A letter to the RO, dated in June 2008, indicates that the 
Veteran's representative was withdrawing their power of 
attorney for the Veteran.  This letter indicates that the 
Veteran was sent a copy of this letter.  It appears that 
proper procedures were followed for a representative to 
withdraw their services prior to certification of this appeal 
to the Board in April 2009.  See 38 C.F.R. § 20.608; see also 
38 C.F.R. § 14.631.


The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the 
Veteran's PTSD has been manifested by symptoms including 
nightmares, flashbacks, sleep impairment, intrusive thoughts, 
anxiety, irritability, elevated startle response, 
hyperarousal, hypervigilance, numbing of feelings and 
avoidance of trauma and inability to establish and maintain 
effective social relationships, productive of no more than 
occupational and social impairment comparable to no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks and 
generally functioning satisfactorily.  

2.  The Veteran's residuals of a fracture of the left femur, 
with involvement of the hip and knee, are manifested by pain 
and aching, but without fracture of the surgical neck, shaft, 
or anatomical neck of the femur.  

3.  The Veteran's residuals of a fracture of the left femur, 
with involvement of the hip and knee, are manifested by pain; 
objectively, the Veteran's left knee had flexion to 130 
degrees and extension to 0 degrees.  

4.  From April 11, 2003, the Veteran's residuals of a 
fracture of the left femur, with involvement of the hip and 
knee, are also manifested mild lateral instability in the 
left knee.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the left femur, with left knee 
and hip involvement, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5255, 5252, 5260-61 (2008).

3.  The criteria for a separate 10 percent initial evaluation 
for lateral instability of the left knee, from April 11, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

Regarding the PTSD claim, the Veteran is appealing the 
initial rating assignment as to his mental disorder.  In this 
regard, because the June 2004 rating decision granted the 
Veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the June 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the mental disorder at 
issue (38 C.F.R. § 4.130, Diagnostic Code 9411), and included 
a description of the rating formula for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Regarding the residuals of a left femur fracture claim, VA 
issued VCAA notice letters to the Veteran dated in August 
2004 and April 2008 that satisfied VA's duty to notify.  
These letters informed the Veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The April 2008 
letter also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

While the Veteran did not receive complete notice prior to 
the unfavorable AOJ rating decision as per Pelegrini, an 
April 2008 letter provided essential notice under Vazquez-
Flores.  This April 2008 letter advised the Veteran to tell 
VA or submit any additional information or evidence within 30 
days from the date of the letter.  Further, a March 2009 SSOC 
readjudicated the matter after content complying notice was 
provided.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (holding that a SOC or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  Hence, the 
Board finds that the claimant has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process.  Furthermore, to the extent 
it could be argued that there was a timing error, overall, 
the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his increased rating 
claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims, to include testimony at a Travel Board hearing in 
April 2005.  The Board has carefully reviewed his statements 
and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2003 and 2004 that 
addressed the matters presented by this appeal.  

In April 2008, the Board remanded the issues of entitlement 
to an initial rating in excess of 30 percent for PTSD, 
entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left femur, with involvement 
of the hip and knee, and the inextricably intertwined issue 
of entitlement to TDIU, to afford the Veteran appropriate VA 
examinations to determine, among other things, the current 
severity of these service-connected disabilities.  After the 
April 2008 Board remand, it appears that a problem was 
discovered with the Veteran's address.  After an updated 
address for the Veteran was found, VCAA letters dated in 
April 2008 were resent to the Veteran at the new address as 
well as a second (file) copy of the April 2008 Board remand.  
The RO also sent the Veteran a letter, dated April 28, 2008, 
that informed the Veteran that the nearest VA medical 
facility would schedule an examination for him in connection 
with the claims.  The Veteran was also notified of the 
consequences if he did not report for examination in this 
letter.  The record reflects that the Veteran failed to 
report to a VA examination scheduled for May 15, 2007.  
Thereafter, a VA Form 119, Report of Contact, dated in June 
2008, indicates that the Veteran's representative was 
contacted regarding the Veteran's failure to report for 
examination.  The Veteran's representative confirmed the 
Veteran's address as noted on the VA Form 119 and also 
indicated that due to the Veteran's failure to return phone 
calls and correspondence, she was withdrawing her 
representation of the Veteran.  Subsequently, another letter 
was sent to the Veteran, dated in September 2008, informing 
him that the nearest VA medical facility would schedule an 
examination for him in connection with the claims.  The 
Veteran was again notified of the consequences if he did not 
report for examination.  The record reflects that the Veteran 
failed to report for VA examination scheduled in December 
2008.  See, e.g., March 2009 SSOC (noting, in the 
"Evidence" section, that the Veteran failed to report to 
the scheduled VA examination).  The Board notes that the 
notice letters regarding the above VA examinations scheduled 
for May 2008 and December 2008 were mailed to the Veteran's 
last known address of record.  

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary. Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2008).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that notice letters 
regarding any of the examinations were returned as 
"unclaimed," or returned as undeliverable and the Veteran has 
not denied receiving them.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  The Veteran has not provided 
good cause for his failure to report.  The evidence thus 
suggests that he received notice of the examination, and he 
simply failed to report.  See also VA Form 119, dated in June 
2008 (noting that the Veteran's representative withdrew 
representation because he failed to respond to phone calls or 
correspondence).  The Court has held that the duty to assist 
is not a one-way street.  If a Veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
foregoing, the Board finds that the AOJ substantially 
complied with the mandates of its remand.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  When 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  38 C.F.R. § 3.655 (2008).  Nevertheless, 
the Board will proceed to review and decide the claims based 
on the evidence that is of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the one for PTSD, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Further, regarding non-initial rating claims (e.g., residuals 
of a left femur fracture), a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  Id. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Increased rating- PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as follows:

Under Diagnostic Code 9411, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating under Diagnostic Code 9411 is warranted 
when the evidence shows occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See also QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-47 (1994).

The Board notes that the Veteran's medical records reflect 
nonservice-connected mental disorder diagnoses of dysthymic 
disorder, depression, personality disorder (not otherwise 
specified), and history of alcohol dependence, in remission 2 
years.  See VA primary care report, dated in January 2007 
(noting an assessment of history of alcohol dependence in the 
past, currently not drinking); Report of VA mental health 
treatment, dated in June 2006; see also Report of VA 
psychiatric evaluation, dated in December 2005 (reflecting an 
Axis I diagnosis of depression); VA mental health treatment 
report, dated in August 2005.  However, in assessing the 
severity of the service-connected PTSD disability at issue, 
the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence that does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In the event that any 
nonservice-connected symptoms have not been clinically 
dissociated from manifestations of his service-connected 
PTSD, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See 38 C.F.R. § 3.102 (2008) 
(requiring that reasonable doubt on any issue be resolved in 
a veteran's favor).

The Board finds that the evidence of record does not support 
an initial evaluation in excess of 30 percent for the 
Veteran's PTSD over the rating period on appeal.  See 


38 C.F.R. § 3.400(b)(2) (2008) (noting that the effective 
date for disability compensation will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later).  The level of 
occupational and social impairment due to a psychiatric 
disorder is the primary consideration in determining the 
severity of a psychiatric disorder for VA purposes and not 
all the symptoms listed in the rating criteria must be 
present in order for a rating to be warranted.  See Mauerhan 
v. Principi, 16 Vet. App. 436, 443 (2002) (holding that 
symptoms contained in rating schedule criteria are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating").  

First, the Veteran's GAF scores must be assessed.  As noted 
above, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  A GAF score is highly probative, as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score may be indicative 
of serious occupational impairment.  See Richard (Mary) v. 
Brown, 9 Vet. App. 266, 267 (1996) (recognizing that a GAF 
score of 50 indicated serious occupational impairment, and is 
a significant factor in determining a veteran's capacity for 
self-support).  

Here, the Veteran's GAF scores fall within the 61-70 range.  
See VA mental health treatment reports and psychiatric 
evaluations, dated from December 2005 to February 2007; see 
also Report of VA PTSD examination, dated in May 2004 (noting 
a GAF score of 65 that was attributable to PTSD).  It is 
noted that this range (61-70) indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  See DSM-IV at 
46-47.  Further, the report of the April 2004 VA PTSD 
examination noted an Axis I diagnosis of PTSD, chronic, mild.  
The 2004 VA examiner also commented that the veteran's 
symptoms were moderate and that he had mild social and 
occupational impairment.


In light of the foregoing, the Board finds that the Veteran's 
GAF scores and other pertinent evidence of record demonstrate 
that the Veteran's PTSD causes mild impairment in social and 
occupational functioning.  This is adequately reflected in a 
30 percent evaluation which contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The GAF scores do not reflect moderate occupational 
and social impairment with reduced reliability and 
productivity, as required for a 50 percent evaluation.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Board 
finds that the Veteran's GAF scores, in combination with 
other pertinent evidence that will be discussed below, most 
nearly approximate a 30 percent, but not the next-higher 50 
percent initial evaluation. 

Second, the remaining pertinent subjective and objective 
evidence of record must be considered and the decision must 
be based on the totality of the evidence in accordance with 
all applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  The Board finds that a 50 percent evaluation is not for 
application.  Here, the evidence, overall, reflects that the 
Veteran was not moderately occupationally and socially 
impaired during the rating period on appeal.  

Regarding occupational functioning, a VA Form 21-8940, 
received in February 2003, reflects that the Veteran reported 
having work experience in a factory, as a truck driver, and 
groundkeeper.  He indicated that he had last worked on a 
full-time basis in November 2001.  He noted that he had 
completed high school.  A VA vocational rehabilitation 
assessment in April 2004 reports that the Veteran did not 
have a steady work history, as he had had many jobs with none 
lasting for an extended period of time.  A report of VA PTSD 
examination, dated in May 2004, shows that the Veteran 
reported that he was unemployed.  He claimed that he had been 
last employed in production work, but he said that he was let 
go after one month due to physical problems.  Prior to this, 
he drove a truck from 1993 to 2001, but he was unable to 
continue that work because he could not make the payments on 
his truck.  He further stated that he had worked as a nursing 
aid for two or three years.  He also described security work.  

The Board acknowledges that the Veteran has some difficulty 
in establishing effective social relationships.  Upon VA 
examination in 2004, the Veteran asserted that his 
relationships with his child and grandchild were good and his 
marital relationship was characterized as pretty good, except 
for cultural differences.  However, at the April 2005 Board 
hearing, the Veteran noted that his wife moved out-of-state 
and they were still separated.  (See Board Transcript "Tr." 
at 5.)  See also VA mental health treatment report, dated in 
August 2005 (noting an impression of relationship issues); VA 
treatment report, dated in July 2003 (noting that the Veteran 
relationship with his wife remains unchanged, meaning that 
they argue, keep distant, and then they reconnect).  The 
December 2005 VA psychiatric evaluation noted that the 
Veteran has a good relationship with 1 of 2 brothers, has one 
adult daughter and one granddaughter for whom he provides 
care, and has one friend he rarely sees.  In light of the 
foregoing, the Board finds that the overall weight of the 
evidence fails to reveal social impairment of such severity 
as to allow for a finding that his disability picture is more 
analogous to the next-higher 50 percent rating under 
Diagnostic Code 9411.  While the above evidence may show 
social impairment, he maintains a good relationship with one 
of his two brothers and is a caregiver for his infant 
granddaughter.  The Board finds that the Veteran's 
demonstrated social impairment is contemplated by his current 
30 percent evaluation over the rating period on appeal.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA PTSD examination in 2004, it 
was noted that the Veteran did not exhibit any impairment of 
thought process or communication and his rate and flow of 
speech were within normal limits as well as being relevant 
and logical.  See also December 2005 VA psychiatric 
evaluation (noting normal rate and rhythm of speech).  The 
Board acknowledges that some of the VA treatment reports note 
a tangential thought process and obsessive thought content.  
See, e.g., VA mental health treatment report, dated in March 
2006.  In contrast, an April 2006 VA mental health treatment 
report notes no overt racing thoughts or flighty ideation 
with acceptable cognitive functions and adequate judgment.  
The Board, when considering all of the evidence, finds 
little, if any, communication difficulties and normal 
conversation.

With regard to weekly or more frequent panic attacks, the May 
2004 VA examination report notes that the Veteran denied any 
significant problems with panic attacks or depression.

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The May 2004 
VA examination report notes that the Veteran did have some 
problems with concentration, but there were no problems with 
obsessive or ritualistic behavior.  The December 2005 VA 
psychiatric evaluation noted that the Veteran's intellect 
appeared to be average, despite noting limited insight and 
impaired judgment.  The May 2004 VA examination report also 
reflects that the Veteran exhibited some mild to moderate 
problems with anxiety, but he did not exhibit problems with 
impulse control.  A VA mental health treatment report, dated 
in December 2006, notes fairly good cognitive functions and 
adequate judgment.  See also VA mental health treatment 
report, dated in January 2006 (noting fairly intact cognitive 
functions and fairly good memory functions).  Additionally, 
the April 2004 VA examination report reflects that the 
Veteran was able to maintain his minimal personal hygiene and 
other basic activities of daily living, and that he was 
oriented to person, place and time.

The Board acknowledges the evidence of record throughout the 
rating period on appeal noting the Veteran's symptoms of 
nightmares, flashbacks, intrusive thoughts, anxiety, 
irritability, elevated startle response, hyperarousal, 
hypervigilance, numbing of feelings and avoidance of trauma.  
See, e.g., Report of May 2004 VA examination.  The Board 
finds that such symptoms have been accounted for in the 
Veteran's overall disability picture by the current 30 
percent initial rating.  

The Board also acknowledges the lay statements of record, 
dated in February 2004, from the Veteran's mother, daughter, 
and spouse observing some of his PTSD symptoms.  In 
particular, lay statements from the Veteran's mother and 
spouse relayed information relating to possible suicide 
attempts.  While the Board acknowledges these lay statements, 
it finds that such are not dispositive of a higher rating.  
Rather, the Veteran's overall disability picture is for 
consideration, and when looking at the overall disability 
picture, the Board finds a rating in excess of 30 percent is 
not warranted.  Indeed, upon VA examination in May 2004, the 
Veteran denied any suicidal or homicidal ideation, plans or 
intent.  See also VA mental health treatment report, dated in 
February 2007 (noting that the Veteran denied current active 
suicidal and homicidal ideations).  The Board finds the 
statements made by the Veteran should be afforded greater 
probative value as they were provided in the course of 
medical treatment whereas the lay statements, however 
competent or credible, were submitted to show the Veteran's 
symptoms in conjunction with a claim for VA compensation 
benefits.

The Board notes that the Veteran and other lay persons can 
attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing and witnessing events and 
observing certain symptoms.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (noting a lay person is competent to 
report observable symptoms because this requires only 
personal knowledge, not medical expertise, as it comes 
through the senses).  The Board does not find the lay 
statements to be more probative than objective medical 
evidence of record.  Additionally, many, if not all, of the 
observable symptoms described in the lay statements have 
already been accounted for by the current 30 percent rating. 

Although the symptomatology described above indicates social 
and occupational impairment, it does not demonstrate moderate 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (noting 
that a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships).  Accordingly, a 30 percent initial evaluation 
is for application.  The Board also has considered whether 
the Veteran's initial rating should be "staged."  The record, 
however, does not support assigning different percentage 
disability ratings during the relevant period in question 
because, as described above, at no time has there been 
demonstration by competent clinical evidence of record, 
considered in conjunction with lay statements of record, of a 
higher level of disability warranting staged ratings.  
Fenderson, 12 Vet. App. at 125-26.  Indeed, a February 2006 
VA mental health treatment report reflects an assessment of 
improved affect and it notes that the Veteran appeared to 
have a good response to medication with moderate progress 
noted.  Therefore, after review of the evidence, the Board 
finds that the Veteran's PTSD disability picture, overall, is 
more nearly approximated by an initial rating of 30 percent 
throughout the rating period on appeal.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3 and 4.7.  

II.  Increased rating- residuals of left femur fracture

Historically, a rating decision, dated in July 1990, granted 
service connection for status post left femur fracture, and 
assigned a 10 percent initial rating (under Diagnostic Code 
5255), effective February 25, 1989.  A rating decision, dated 
in December 1997, increased the rating to 30 percent, 
effective December 4, 1996, for the Veteran's service-
connected disability, which was recharacterized as status 
post left femur fracture with left hip and left knee 
impairment.  

In a statement received in February 2003, the Veteran 
submitted a claim for TDIU and in essence, asserted that an 
increased evaluation is warranted for his service-connected 
left femur disability.  As the Veteran's claim was received 
by VA in February 2003, the rating period on appeal is from 
February 2002, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

As noted above the Veteran's service-connected left femur 
disability is rated using Diagnostic Code 5255.  Under 
Diagnostic Code 5255, malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation.  The 
next-higher 60 percent evaluation is warranted where there is 
a fracture of the surgical neck of the femur, with false 
joint, or where there is a fracture of the shaft or 
anatomical neck of the femur, with nonunion, but without 
loose motion and with weightbearing preserved with the aid of 
a brace.  An 80 percent evaluation is warranted for a 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

After reviewing the evidence in light of Diagnostic Code 
5255, the objective evidence of record fails to reveal a 
disability picture commensurate with the criteria for a 60 
percent rating under Diagnostic Code 5255.  The medical 
evidence, to include VA treatment records and an examination 
report, is negative for fracture of the neck of the femur 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion.  No competent medical examiner 
has indicated otherwise.  Indeed, VA X-rays of the left knee, 
dated in December 2005, reveal evidence of an old deformity 
of the distal shaft of the femur.  This X-ray report also 
noted that no fracture or dislocation was seen and no joint 
effusion was appreciated.  The VA radiographic interpreter 
noted that there had been no change when compared to an 
earlier study.  The impression was old deformity with no 
acute or active pathology discernible.  In this regard, it is 
additionally noted that there is also no demonstration of 
nonunion of fracture of the shaft of the femur.

In determining that the Veteran's disability picture does not 
more nearly approximate the next-higher 60 percent rating, 
the Board has considered additional functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board acknowledges the Veteran's complaints of 
periodic pain in his left knee and distal femur, as well as 
aching in that area.  See Report of April 2003 VA 
examination.  At the April 2003 VA examination, he claimed 
that the pain was usually 7/10, but went to 9/10 with 
repetitive movement.  The Veteran also reported taking 
Ibuprofen for the pain.  It was further noted that the 
Veteran was limping on the left knee, and that he had 
weakened motion and excess fatigability against moderate 
resistance in the left knee.  In April 2005, the Veteran 
testified that he has a slight limp.  (See Board hearing Tr. 
at 22.)  A VA emergency note, dated in April 2005, shows 
complaints of chronic pain in the left leg above the knee at 
a fracture site, especially with weather change.  A December 
2005 VA primary care report reflects that the Veteran was 
having pain in his left leg, just above the knee, and that he 
was taking Ibuprofen for the pain without much help.

Despite the above, the Veteran's present level of disability 
throughout the rating period on appeal, including functional 
loss due to pain, is contemplated by the 30 percent rating 
under Diagnostic Code 5255.  Indeed, the findings, including 
pain, do not lead to the conclusion that the Veteran's 
disability picture is more comparable to the 60 percent 
criteria.  A VA primary care report, dated in January 2007, 
reflects that the Veteran was doing well and he had no 
specific complaints.  In sum, the overall evidence, as 
previously described, is not consistent with the next-higher 
rating.  

The Board notes that Diagnostic Code 5252 (limitation of 
flexion of the thigh) could afford the Veteran a higher 
rating, but the record does not contain any complaints or 
objective evidence regarding limitation of range of motion of 
his left thigh.  Additionally, the evidence of record does 
not reflect a disability picture consistent with or analogous 
to amputation of the left leg.

Furthermore, the Board has considered whether any alternate 
diagnostic codes could serve as a basis for a higher rating 
here.  In this regard, Diagnostic Code 5250 affords a 60 
percent evaluation for favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees, and in 
slight adduction or abduction.  Also Diagnostic Code 5256 
affords a 40 percent rating for ankylosis of the knee in 
flexion between 10 degrees and 20 degrees.  However, the 
competent medical evidence of record does not reflect that 
disability comparable to ankylosis of the left hip or left 
knee is present, even with consideration of functional 
impairment due to pain.  As such, neither Diagnostic Code 
5250 nor 5256 affords a higher evaluation.

An additional provision that is potentially applicable to the 
Veteran's disability includes Diagnostic Code 5254.  
Diagnostic Code 5254 requires a flail joint of the hip, but 
there is no clinical evidence of record of flail joint of the 
left hip.  

The Board has also considered Diagnostic Code 5275 regarding 
the shorting of bones of the lower extremity.  The Board 
observes that a Note to Diagnostic Code 5275 indicates that 
evaluations for shortening of the lower extremity are not to 
be combined with those for fracture or faulty union in the 
same extremity.  Notwithstanding this Note, the Board finds 
that a separate rating under Diagnostic Code 5275 is not 
warranted.  It is noted that a VA primary care report, dated 
in January 2007, notes that the Veteran has hip arthrlgia as 
one leg is slightly shorter than the other, but there is no 
clinical identification of shortening 3 to 3 1/2 inches so as 
to warrant a higher rating under Diagnostic Code 5275.  

The Board notes that evidence regarding some of the 
diagnostic codes noted above may have been obtained at a VA 
examination scheduled for 2008, but because the Veteran did 
not report for examination, as discussed in the duty to 
assist section, such evidence is not available and the Board 
must rate the service-connected disability based on the 
evidence of record.  

The Board has considered the possibility of whether the 
Veteran's arthritis should be separately rated on the basis 
of VA regulations.  See Report of April 2003 VA examination 
(noting a diagnosis of degenerative disease of the left hip 
and left knee after fracture, by X-ray).  Evaluations for 
distinct disabilities resulting from the same injury or 
disease may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2008).  In this 
case, the medical evidence does not support a separate rating 
for arthritis, as the Veteran's left hip and knee 
symptomatology, to include complaints of pain and limitation 
of motion, are encompassed by the current 30 percent initial 
rating.  The evidence does not show symptoms which can be 
said to be uniquely associated with the arthritis which would 
allow for the assignment of a separate rating.

The Board has considered Diagnostic Code 5260 provides 
ratings based on limitation of flexion of the leg.  Flexion 
of the leg limited to 60 degrees is rated as noncompensable 
(0 percent) and flexion limited to 45 degrees warrants a 10 
percent rating.  Diagnostic Code 5261 provides ratings based 
on limitation of extension of the leg.  Extension of the leg 
limited to 5 degrees is rated as noncompensable (0 percent) 
and extension limited to 10 degrees warrants a 10 percent 
rating.  38 C.F.R. § 4.71a.  See VAOPGCPREC 9-04 (noting that 
separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).  A review of 
the April 2003 VA examination report indicates that the 
Veteran was able to flex his left knee to 130 degrees and was 
able to extend it to 0 degrees.  See 38 C.F.R. § 4.71a, Plate 
II (2008) (noting that the normal range of motion of a knee 
is from 0 degrees of extension to 140 degrees of flexion).  
Additionally, a VA primary care report, dated in December 
2005, reflects that the Veteran had full range of motion of 
his left knee.  The Board notes that specific degrees of 
motion were not included in the December 2005 VA primary care 
report.  

The Board has further considered whether an additional 
separate rating is warranted for the Veteran's service-
connected left knee involvement under Diagnostic Code 5257.  
Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  In this regard, the report of the April 
2003 VA examination reflects mild lateral instability in the 
left knee upon physical examination.  Because Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment and 
factors to be considered upon evaluation of the joints, 
respectively, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Based on the objective finding noted upon 
VA examination, the Board finds that a separate 10 percent 
initial rating, but no more, is warranted for slight lateral 
instability of the left knee, from April 11, 2003, the date 
of this VA examination.  38 C.F.R. § 3.400(o); 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A higher rating is not warranted as the medical 
evidence does not reflect moderate lateral instability.

No other diagnostic codes related to impairment of the knee 
are relevant in the present case.  Based on the foregoing, 
the Board finds that no additional separate ratings (other 
than one for lateral instability) for impairment of the 
Veteran's service-connected residuals of a fracture of the 
left femur with left hip and left knee involvement is 
warranted.

The record also reflects that lay statements were received 
from the Veteran's wife, mother and daughter in June 2003.  
They were to the combined effect that they had seen the 
Veteran's knee give out on him, and that he was unable to 
stand on his leg long enough to hold a job, since he had to 
sit down after a short period of time.  It was also indicated 
that he had hip pain, and that walking was painful for him.  
The Board finds the lay statements competent as to their 
description of observable symptoms.  However, the Board does 
not find these statements to be more probative of a higher 
disability rating, than objective clinical findings, when 
considered in light of the criteria set forth in the 
pertinent diagnostic codes.  

The Board also acknowledges that the Veteran's contention 
that this disability should be evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2008) for muscle injury.  The 
fact remains that service connection is in effect for the 
residuals of a fracture, and the competent clinical evidence 
of record does not demonstrate manifestations of the service-
connected left femur fracture are more closely analogous to 
the criteria of Diagnostic Code 5313 or 5314.  

In conclusion, the competent clinical evidence does not show 
that an increased rating for the service-connected residuals 
of a left femur fracture is warranted.  The Board finds there 
is no basis for a higher evaluation.  Further, the clinical 
evidence, as noted above, does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  Indeed, the evidence throughout the 
rating period on appeal does not reveal any distinct changes 
in the Veteran's disability picture.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, as 
noted above, the Board finds that a separate 10 percent 
initial rating is warranted for slight lateral instability of 
the Veteran's left knee.  



III.  Extraschedular consideration  

Finally, the evidence does not reflect that either disability 
at issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 30 percent is provided for certain manifestations 
of PTSD as well as femur impairment, but the evidence 
reflects that those manifestations are not present in this 
appeal.  Moreover, there is no evidence of an exceptional 
disability picture.  The Veteran has not required frequent 
periods of hospitalization due to PTSD or left femur 
impairment.  The May 2004 VA PTSD examination report 
indicates that the Veteran denied any hospitalizations for 
PTSD or any psychiatric disability.  Regarding employment, 
the report of the May 2004 VA PTSD examination shows that the 
Veteran reported that he was unemployed.  He claimed that he 
had been last employed in production work, but he said that 
he was let go after one month due to physical problems.  
Prior to this, he drove a truck from 1993 to 2001, but he was 
unable to continue that work because he could not make the 
payments on his truck.  Further, the Board acknowledges that 
the April 2003 VA examiner noted that the Veteran had 
moderate functional impairment that interfered with his 
ability to work and daily activity.  However, it is noted 
that the record does not reflect marked interference with 
employment due to service-connected PTSD and/or left femur 
impairment.  See, e.g., Report of April 2004 VA PTSD 
examination (assigning a GAF score of 65).  The Board finds 
that his current level of impairment is contemplated by his 
current combined disability evaluation.  There is no evidence 
to demonstrate that the application of the regular schedular 
standards is impractical.  Based on the foregoing, the Board 
finds that referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left femur, with involvement 
of the hip and knee, is denied.

Entitlement to a separate initial evaluation of 10 percent 
for lateral instability of the left knee, from April 11, 
2003, is granted, subject to the applicable law governing the 
award of monetary benefits.


REMAND

In addition to the claims discussed above, the Veteran has 
also claimed entitlement to TDIU benefits.  In this regard, 
the May 2003 rating decision denied entitlement to a TDIU.  
In that rating decision, it was noted that the Veteran was 
only service-connected for residuals of a fracture of the 
left femur, with involvement of the hip and knee.  Since May 
2003, the record reflects that service connection has been 
awarded for PTSD and tinnitus.  The Board notes that the RO 
considered the additional service-connected disabilities in 
regard to the TDIU claim in subsequent supplemental 
statements of the case.  Nevertheless, the Board decision 
above granted the Veteran a separate compensable rating for 
lateral instability of the left knee.  As such, the Board 
finds it appropriate that his TDIU claim be readjudicated, 
with consideration of all the additional service-connected 
disabilities, prior to appellate adjudication.  

While the above April 2003 VA general examination report 
indicated that the Veteran has moderate functional impairment 
that interferes with his ability to work and daily active, 
the VA examiner did not express an opinion as to whether the 
Veteran was unable to secure and follow a substantially 
gainful occupation due to his service-connected residuals of 
a fracture of the left femur, with involvement of the hip and 
knee.  Further, as noted above, service connection has been 
awarded for additional disabilities.  The Board finds that a 
clinical opinion, considering all service-connected 
disabilities, would be useful in determining whether a grant 
of TDIU may be awarded.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
an appropriate VA physician for review.  
The VA clinician is requested to provide 
an opinion, based on a review of the 
record as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities alone render him 
unable to secure or follow a 
substantially gainful occupation.  The 
clinician should give consideration to 
the Veteran's level of education, special 
training, and previous work experience, 
but should not consider his age or the 
impairment caused by nonservice-connected 
disabilities.  All opinions provided 
should be supported by a thorough 
rationale consistent with the evidence of 
record.  The clinician should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

2.  Readjudicate the issue of entitlement 
to a TDIU on appeal, considering all 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by the Board and/or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


